
	

115 SJ 37 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Energy relating to “Energy Conservation Program: Test Procedures for Compressors”.
U.S. Senate
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 37
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2017
			Mr. Cruz introduced the following joint resolution; which was read twice and referred to the Committee on Energy and Natural Resources
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Department of Energy relating to Energy Conservation Program: Test Procedures for Compressors.
	
 That Congress disapproves the rule submitted by the Department of Energy relating to Energy Conservation Program: Test Procedures for Compressors (82 Fed. Reg. 1052 (January 4, 2017)), and such rule shall have no force or effect. 